DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 8/10/2022. Claims 1-9, 11-16 & 19-23 are pending in this application. Claims 2-4, 19 & 20 are withdrawn. Claims 17-18 are canceled. Claims 21-23 are new. 
	Claims 1, 5-9, 11-16 & 21-23 are examined in this Office Action.
Claim Objections
2.	The claims are objected because of the following reasons: 
	Re claim 8, line 3: delete “cannel” and insert --channel--.
	Re claim 12, line 1: delete “substrate” and insert --material--.
	Re claim 21, line 10: after “IC”, delete “structure” and insert --die--.
	Re claim 23, line 1: delete “the IC package”, and insert --the IC device--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 5, 6, 8, 15, 16 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Then et al. (WO 2017/111892).
	Re claim 1, Then teaches, Figs. 2F-2M, pages 5-6, an integrated circuit (IC) structure, comprising: 
-a substrate (200), the substrate including a III-N semiconductor material (e.g. gallium nitride); 
-a radio frequency (RF) resonator (RF Filters) over a first portion (middle) of the III-N semiconductor material; and 
-an Ill-N transistor (GaN Transistors) over a second portion (left) of the III-N semiconductor material, 
wherein the III-N semiconductor material is a sputtered (*) III-N semiconductor material, and wherein the IC structure further includes an epitaxially grown (*) III-N semiconductor material (220, 230) over the second portion of the III-N semiconductor material. 

    PNG
    media_image1.png
    405
    623
    media_image1.png
    Greyscale

(*) The limitation "sputtering & epitaxially growing" are merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claims 5, 6 & 8, Then teaches the III-N transistor includes: an III-N channel material (230), and a polarization material (240), where at least a portion of the polarization material (240) forms a heterojunction interface with at least a portion of the III-N channel material (230); wherein the III-N channel material include gallium and nitrogen (GaN); wherein the III-N transistor further includes a buffer material (220) between the III-N channel material (230) and the substrate (200), wherein a bandgap of the buffer material (220, AlGaN) is greater than a bandgap of the III-N channel material (230, GaN) (Fig. 2E, page 7, 2nd par.). 
Re claim 15, Then teaches the RF resonator is one of a plurality of RF resonators including in the IC structure (RF filters) (pg. 5, 1st par.). 
Re claim 16, Then teaches one or more insulator materials (210, 250) between one or more of the following: the RF resonator (RF filter) and the substrate (200), the III-N transistor (RF switch) and the substrate (200), and the RF resonator and the III-N transistor (Fig. 2M, pg. 6, 2nd par.).
Re claims 21-23, Then teaches, Figs. 2H-M & 4, pages 5-6 & 13, an integrated circuit (IC) device, comprising:
an integrated circuit (IC) die (in 1004); and
a further IC component (1006), coupled to the IC die, 
wherein the IC die includes:
a Ill-N semiconductor material (of 200);
a radio frequency (RF) resonator (RF filter) over a first portion (middle) of the Ill-N semiconductor material (200), and an Ill-N transistor (GaN transistor) over a second portion (left) of the Ill-N semiconductor material (200), 
wherein the Ill-N semiconductor material is a sputtered (*) Ill-N semiconductor material, and wherein the IC structure further includes an epitaxially grown (*) Ill-N semiconductor material (220, 230) over the second portion of the Ill-N semiconductor material, 
-the further IC component (chip 1006) includes one of a package substrate, an interposer, or a further IC die (1006), and 
the IC package is an IC package or a computing device (1000). 

(*) The limitation "sputtering & epitaxially growing" are merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 7, 9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Mishra et al. (US 2013/0264578). 
	The teachings of Then have been discussed above. 
	Re claims 7 & 9, Then does not teach a thickness of the III-N channel material is between 5 and 100 nanometers, and a thickness of the buffer material is between 250 and 500 nanometers. 
	Mishra teaches “The thickness of the III-N channel layer can be less than 10 nanometers” [0009] & “buffer layer 12 may have a thickness that is at least 10 times, but typically at least 30 times, the combined thickness of the III-N layers between buffer layer 12 and the gate 23” [0019]. 
As taught by Mishra, one of ordinary skill in the art would utilize and modify the above teaching to obtain thicknesses of the III-N channel material and buffer material as claimed, because thickness is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Mishra in combination Then due to above reason. 
Re claim 11, in combination cited above, Mishra teaches a thickness of the epitaxially grown III-N semiconductor material (14) is between 10 and 200 nanometers (e.g. 15 nm) [0024]. 
Re claim 12, in combination cited above, Mishra teaches a thickness of the sputtered III-N semiconductor substrate (12) is between 100 and 2000 nanometers (e.g.  buffer layer 12 may have a thickness that is at least 10 times, but typically at least 30 times, the combined thickness of the III-N layers between buffer layer 12 and the gate 23) [0018] (see also claim 9 discussed above). 
5.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then.
	The teachings of Then have been discussed above.
	Re claims 13 & 14, Then does not explicitly teach a full width half maximum of an X-ray diffraction peak of the epitaxially grown Ill-N semiconductor material is equal to or less than 2 degrees & a full width half maximum (FWHM) of an X-ray diffraction peak of the sputtered Ill-N semiconductor material is greater than a FWHM of an X-ray diffraction peak of the epitaxially grown Ill-N semiconductor material.
	Then does teaches various III-N semiconductor materials, epitaxially grown & other suitable deposition process (page 5, 4th pars-page 6, last par.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Then to obtain the claimed FWHM of a X-ray diffraction peak of the epitaxially grown Ill-N semiconductor material is equal to or less than 2 degrees & a full width half maximum (FWHM) of an X-ray diffraction peak of the sputtered Ill-N semiconductor material is greater than a FWHM of an X-ray diffraction peak of the epitaxially grown Ill-N semiconductor material, because one skilled person in the art would easily recognize the similar teaching materials and depositing processes in Then reference, and without undue experimentation, to obtain quality III-N semiconductor materials and improve device performance/quality. 
6.	Claims 13 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Then in view of Then et al. (WO 2018/004669, “Then69”). 
	The teachings of Then have been discussed above. 
	Re claim 14, Then does not teach a full width half maximum (FWHM) of an X-ray diffraction peak of the sputtered III-N material is greater than a FWHM of an X-ray diffraction peak of the epitaxially grown III-N material. 
Then69 teaches “consider the example case of a sputtered AIN film of 2 μπ.Math. thickness, which typically is characterized by X-ray diffraction (XRD) to have a full width at half maximum (FWFDVI) (002) of 2 degrees. In comparison, epitaxial AIN films can achieve thicknesses of about 0.5 μπ.Math. or less (e.g., 0.2 μπ.Math.), which are characterized by XRD to have a FWHM (002) of 0.4 degrees or less.” (page 2, 2nd par.).
As taught by Then69, one of ordinary skill in the art would utilize and modify the above teaching and incorporate into Then/Mishra to obtain FWHM of XRD peak of the sputtered III-N material greater than FWHM of XRD peak of the epitaxially grown III-N material, because it aids in improving film qualify, as result improving the device quality & performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Then69 in combination Then due to above reason. 
 Re claim 13, in combination cited above, Then69 teaches a full width half maximum of an X-ray diffraction peak of the epitaxially grown III-N semiconductor material is equal to or less than 2 degrees (page 2, 2nd par.). 
Response to Arguments
7.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Claim 1 is amended with newly added features, hence interpretation and consideration of Then reference are also changed to meet the currently amended claim. 
An eTD filed and approved on 7/11/2022 under copending Application 16/249,577, hence Double Patenting is withdrawn. 
Detail of discussion is included above. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/26/22